PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Eggleton, Robert, J.
Application No. 16/502,864
Filed: 3 Jul 2019
For: Alignment Tool

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed December 2, 2020, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay1, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  

The Office acknowledges receipt of the certified copy of the foreign application electronically retrieved on December 4, 2020.  The record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on July 3, 2019. 

Additionally, on December 2, 2020, the required petition fee as set forth in 37 CFR 1.17(g) in the amount of $220.00 was charged to petitioner’s Deposit Account No. 19-0733. The additional petition fee paid under 37 CFR 1.17(f) in the amount of $420.00 will be refunded to the same Deposit Account in due course, as authorized.

This application file is being referred to the Technology Center Art Unit 3726.

Any questions concerning this decision should be directed to the undersigned at (571) 272-4914.
Questions concerning status or examination of the application should be directed to the Technology Center 3700 at (571) 272-3700.

/Ramesh Krishnamurthy/Ramesh Krishnamurthy
Petitions Examiner, Office of Petitions


    
        
            
    

    
        1 Petitioner’s reference to a post-allowance review of the instant application while explaining the delay in the instant petition is taken to be inadvertent.